DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-32, and 34-51 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 26:
a second opening adjacent a second edge of the second section, wherein the second section is between the first opening and the second opening, and wherein the first section is on an outer edge the first and second openings, wherein at least one flexure beam structure extends between the first and the second sections, 
and wherein the at least one flexure beam structure comprises a first, a second and a third flexure beam structure, wherein the first, second and third flexure beam structures comprise about a 120 degree separation from each other around an edge of the second section.
in claim 34:
wherein the first and second portions are separated by an opening in the cooling structure, wherein the opening surrounds a portion of the second portion, and wherein at least one flexure beam structure connects the first and second portions, 

with respect to claim 42:
wherein the first and second portions are separated by an opening in the cooling structure, wherein the opening surrounds a portion of the second portion, and wherein at least one flexure structure connects the first and second portions, and 
wherein the at least one flexure beam structure comprises a first, a second and a third flexure beam structure, wherein the first, second and third flexure beam structures comprise about a 120 degree separation from each other around an edge of the second section; 
and attaching the cooling structure to the substrate, wherein the at least one flexure beam structure decouples a load strain from the first portion and the second portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826